Motions for leave to appeal by (A) planning board and chairman and by (B) G. M. R. Properties, Inc., each dismissed upon the ground that the order sought to be appealed from *861does not finally determine the proceeding within the meaning of the Constitution (Matter of F. J. Zeronda, Inc. v Town Bd. of Town of Halfmoon, 37 NY2d 198). On the court’s own motion, appeal taken as of right by G. M. R Properties, Inc., dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution.